Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Betsy Derwinski (Reg. No.: 59,612) on 09/20/2021.  
The application has been amended as follows: (amended claim 1 and canceled claims 12-21).
1. (Currently amended) A uterine tamponade assembly comprising: 

a catheter comprising a longitudinal body having a proximal end and a distal end and at least one drainage lumen extending there between; 

an expandable tamponade device located at the distal end of the catheter, the tamponade device configured for insertion into a body cavity; 



at least one outer disk disposed about the at least one clip; 

wherein the at least one outer disk comprises a proximal end and a distal end and wherein an outer diameter of the proximal end of the at least one outer disk is greater than an outer diameter of the distal end of the at least one outer disk; and 

wherein the at least one outer  disk comprises one or more apertures for allowing fluid to drain  therethrough; and

wherein the at least one clip is located within an opening formed in the distal end of the at least one outer disk such that the at least one clip is attached to the longitudinal catheter body at the distal end of the at least one outer disk.

12 – 21 (Canceled).
Reasons for Allowance
Claims 1-11 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a uterine tamponade assembly comprising, inter alia, that an outer diameter of the proximal end of the at least one outer disk is greater than an outer diameter of the distal end of the at least one outer disk; and wherein the at least one outer disk comprises one or more apertures for allowing fluid to drain therethrough; and wherein the at least one clip is located within an opening formed in the distal end of the at least one outer disk such that the at least one clip is attached to the longitudinal catheter body at the distal end of the at least one outer disk.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771